Title: To George Washington from John Mauritius Goetschius, 11 November 1780
From: Goetschius, John Mauritius
To: Washington, George


                        

                            
                            May it Pleas your Excellency
                            Hakensack Bergen County Nov. 11. 1780
                        
                        Being on an seperate Out Post and Exposed to many Difficulties not unknown to your Excellency, the Contractor
                            of this County having for some time Past supplied My Corps with flower and Beef till it was put out of his Power (as he
                            says) by the Great Quantity of Beef and other Articles taking out of the County by the Armey to supply me any longer I sent
                            to the super Intendant of this State for a supply with two single Teams. Eight Barrels of Flower was accordingly sent out
                            and a Direction from the Superintendant to Commisarry Gamble for Beeves. on account of one of the
                            wagens gives out only four of the Barrels Came on and instead of sending on the Provisions the Flower
                            was Ordered to be unloaded by Mr Gamble and an Order was given for two head of Cattle and the four Barrels which were left
                            behind at Morristown in Consequence of such usage two head of small cattle Came in and no flower. The Corps unprovided and
                                 to raise against me. I Humble lay the Case before your Excellency. If my
                            Grevance shall be Noticed I rely on your Excellencies Redress.
                        If any thing further is required, the Bearer Captn J. Out Water Can Inform your Excellency
                            the Particulars. I am and remain in all respects your Excellencies Most Obedient servant with submission.
                        
                            Jo. Mauritius Goetschius
                            Major
                        
                    